Citation Nr: 1329655	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  08-13 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
psychoneurosis, gastrointestinal disturbance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 



INTRODUCTION

The Veteran had active service in the United States Navy 
from November 1943 to April 1946. 
 
This matter came before the Board of Veterans' Appeal 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 
 
The matter was previously before the Board in July 2010 at 
which time the Board denied the benefits sought on appeal.  
The Veteran appealed the Board's July 2010 decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  In March 
2011, his representative and VA's Office of General Counsel, 
representing the Secretary of VA, filed a Joint Motion 
requesting that the Court vacate the Board's decision and 
remand the case for readjudication in compliance with 
directives specified.  The Court issued an order in April 
2011, granting the Joint Motion, and returned the case to 
the Board. 
 
In September 2011, in July 2012, and again in February 2013 
the Board remanded the case for additional development. 
 
Please note that this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 
U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks an increased rating for his service-
connected psychoneurosis, gastrointestinal disturbance.  
After the most recent readjudication of the Veteran's claim 
in a June 2013 supplemental statement of the case (SSOC), 
the Board received the Veteran's completed VA Form 21-4142, 
Authorization and Consent to Release Information, for 
private treatment records from Blanchard Valley Hospital.  
These records were previously identified in the February 
2013 Board remand as outstanding records of pertinent 
treatment.  These records should be obtained if possible.  
38 C.F.R. § 3.159(c)(1).

In addition, if the above records are associated with the 
claims folder, a supplemental VA medical opinion should be 
sought to address whether any gastrointestinal conditions 
identified those records obtained from Blanchard Valley 
Hospital and provide an opinion regarding whether any such 
conditions were a part of the Veteran's service-connected 
disability or whether any such conditions were caused or 
aggravated by the Veteran's service-connected disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment 
records dated from May 2013 to present.

2.  Attempt to obtain treatment records 
from Blanchard Valley Hospital, as per 
the Veteran's March 2013 release.

3.  If, and only if, the identified 
records from Blanchard Valley Hospital 
are obtained and associated with the 
claims file, arrange for a health care 
provider with appropriate expertise to 
review the appellant's VA claims 
folder.  The provider should discuss 
the conditions to include 
gastrointestinal symptoms that the 
Veteran experienced while he was 
treated at Blanchard Valley Hospital. 

The provider should provide an opinion, 
with supporting rationale, as to:  
 
Whether it is at least as likely as not 
any of these conditions are part of the 
appellant's service-connected 
psychoneurosis, gastrointestinal 
disturbance. 
 
Whether it is at least as likely as not 
any of these conditions are caused or 
aggravated by the service-connected 
psychoneurosis, gastrointestinal 
disturbance. 
 
A discussion of the reasons behind all 
opinions expressed must be included in 
the examination report, to include 
reference to pertinent evidence where 
appropriate.  
 
If the provider is unable to offer any 
of the requested opinions, it is 
essential that the examiner offer a 
rationale for the conclusion that an 
opinion cannot be provided without 
resort to speculation, together with a 
statement as to whether there is 
additional evidence that might enable 
an opinion to be provided, or whether 
the inability to provide the opinion is 
based on the limits of medical 
knowledge. 

4.  Upon completion of the supplemental 
medical opinion ordered above, review 
the report to ensure that they address 
the questions presented.  Any 
inadequacies should be addressed prior 
to recertification to the Board. 
 
5.  Readjudicate the Veteran's claim, 
with application of all appropriate 
laws, regulations, and case law, and 
consideration of any additional 
information obtained as a result of 
this remand.  If the decision remains 
adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.   The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


